tcmemo_2007_41 united_states tax_court debra bock petitioner v commissioner of internal revenue respondent docket no filed date bernard s mark and richard s kestenbaum for petitioner theresa g mcqueeney for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background the parties agree and or do not dispute the following petitioner resided in franklin square new york at the time she filed the petition in this case petitioner and her spouse jointly filed a federal_income_tax return return for each of their taxable years return return and return each of those returns showed tax due petitioner and her spouse did not pay the tax due shown in the return the return or the return respondent has not asserted a deficiency for any of peti- tioner’s taxable years and on date respondent received from petitioner form_8857 request for innocent spouse relief and separation of liability and equitable relief in which she requested relief under sec_6015 on date respondent issued to petitioner a notice_of_determination in which respondent denied her relief under sec_6015 with respect to her taxable years and petitioner timely filed a petition in the court with respect to that notice on date the court issued an order court’s date order in which the court directed each party to file a response to that order addressing the court’s jurisdic- tion over the instant case in light of the amendment to sec_6015 made by the tax relief and health care act of 1all section references are to the internal_revenue_code in effect at all relevant times act on date respondent filed a response to the court’s date order respondent’s response and on date petitioner filed a response to that order petitioner’s response discussion the act amended sec_6015 to provide that the court may review the denial of relief under sec_6015 by the commis- sioner of internal revenue commissioner in any case where an individual requested relief under sec_6015 tax relief and health care act of publaw_109_432 div c sec_408 120_stat_2922 that amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id pincite the date of the enactment of the act was date in respondent’s response respondent represents on date petitioner fully paid the liabil- ities for taxable years and thus the liabilities for taxable years and did not remain unpaid as of the date of enactment as a result the amendments to sec_6015 made by the act do not apply to those years because the amendments do not apply to taxable years and sec_6015 as it existed before the amendments and the law concerning that statute apply to those years as previously stated in 127_tc_7 this court held that it lacked jurisdiction under former sec_6015 to review respondent’s determination denying relief under sec_6015 when respondent has not determined a deficiency in petitioner’s response petitioner concedes that no tax_liability remains unpaid as of date accordingly petitioner concedes that she is not seeking to invoke this court’s juris- diction under sec_6015 as amended by the tax relief and health care act of she is seeking jurisdic- tions sic under section e prior to amend- ment in petitioner’s response petitioner points out that the united_states court_of_appeals for the second circuit where an appeal in the instant case would normally lie has not addressed the issue of whether this court has jurisdiction under sec_6015 prior to its amendment by the act where a deficiency has not been asserted petitioner seems to suggest in peti- tioner’s response that because the united_states court_of_appeals for the second circuit has not addressed that issue the court should revisit and overrule its holding in 127_tc_7 we held in billings v commissioner supra that we lack jurisdiction under sec_6015 prior to its amendment by the act to review a determination by the commissioner denying relief under sec_6015 where a deficiency has not been asserted the court is bound by the holding in billings and declines any invitation by petitioner to revisit and overrule that holding we conclude that we do not have jurisdiction over the instant case that is because the parties agree that the respec- tive liabilities for tax for the taxable years and did not remain unpaid as of date the date of the enactment of the act to reflect the foregoing an order granting respondent’s motion to dismiss for lack of jurisdiction will be entered
